Citation Nr: 0010338	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-51 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to an increased (compensable) rating for 
bronchitis.




ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from March 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1996 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for a 
compensable rating for bronchitis and for a non-service-
connected pension.  In July 1998, the RO granted the 
veteran's pension claim.  Therefore, the sole issue on appeal 
is as stated on the title page of this remand.

Initially, the Board notes that the rating criteria for 
evaluating respiratory system disorders, including 
bronchitis, were amended during the pendency of the veteran's 
claim.  This amendment became effective October 7, 1996.  61 
Fed. Reg. 46728 (Sep. 5, 1996). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provides otherwise or the Secretary permits 
action to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Since Congress 
has not provided otherwise in this particular instance, and 
because the Secretary has not permitted action contrary to 
the rule in Karnas, analysis of the veteran's claim must 
include consideration of each version of the rating criteria.  
Id.

The Board notes that, while the veteran was provided notice 
of the new criteria in the December 1996 statement of the 
case, neither the December 1996 statement of the case, nor 
subsequently prepared supplemental statements of the case, 
provided him notice of the old criteria for rating 
bronchitis.  Therefore, even though the May 1996 rating 
decision applied the old criteria for rating bronchitis in 
denying his 

claim, a remand is required to ensure that the veteran has 
notice of the criteria and an opportunity to argue both new 
and old rating criteria at the RO.  38 C.F.R. § 19.29 (1999).

Next, the Board notes that, under the provisions of the new 
rating criteria, a claimant may be assigned a rating for 
bronchitis by virtue of pulmonary function testing (PFT) that 
includes:  forced expiratory volume in one second (FEV-1), 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-
1\FVC), Diffusion Capacity of the Lung for Carbon Monoxide 
(DLCO) by the Single Breath Method (SB), or his maximum 
exercise capacity as measured in milliliters per kilogram per 
minute (ml/kg/min) of oxygen consumption.  Under the new 
Diagnostic Code, the severity of the veteran's bronchitis may 
also be rated by determining, from the medical evidence of 
record, whether the veteran has cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac catheterization), 
episodes of acute respiratory failure, or requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97 (1999). 

Specifically, under new Diagnostic Code 6600, a 100 percent 
evaluation is awarded when there is an FEV-1 less than 40 
percent of predicated value; a ratio of FEV-1/FVC less than 
40 percent of predicated value; a DLCO (SB) of less than 40 
percent predicted of predicated value; a maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale; right 
ventricular hypertrophy; pulmonary hypertension; episodes of 
acute respiratory failure; or when outpatient oxygen therapy 
is required.  Diagnostic Code 6600 (1999).  A 60 percent 
evaluation is warranted with an FEV-1 of 40 to 55 percent of 
predicated value; a FEV-1/FVC of 40 to 55 percent of 
predicated value; a DLCO (SB) of 40 to 55 percent of 
predicated value, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 30 percent 
evaluation is warranted with an FEV-1 of 56 to 70 percent of 
predicated value; FEV-1/FVC of 56 to 70 percent of predicated 
value; or a DLCO (SB) of 56 to 65 percent of predicated 
value.  Id.  A 10 percent evaluation is warranted with an 
FEV-1 of 71 to 80 percent of predicated value; FEV-1/FVC of 
71 to 80 percent of predicated value; or a DLCO (SB) of 66 to 
80 percent of predicated value.  

38 C.F.R. § 4.97, Diagnostic Code 6600 (1999). (The Board 
notes that the veteran is not required to meet each of the 
stated criteria in order to warrant an increased schedular 
evaluation under Diagnostic Code 6600.  Rather, the veteran 
need only meet one criterion; this is so because the criteria 
are listed in the alternative.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).)

However, a review of the record on appeal shows that not all 
of the results necessary to apply the aforementioned criteria 
are ascertainable from either the PFT or VA examinations that 
are of record.  Specifically, while the record on appeal 
shows that the veteran underwent PFT in November 1996, 
February 1997, May 1997, June 1997, and April 1999, none of 
these tests reported his maximum exercise capacity or maximum 
oxygen consumption.  Similarly, while the June 1997 VA 
examiner reported that the veteran's DLCO (SB) was normal at 
the May 1997 and November 1996 PFT, no DLCO (SB) was provided 
along with any of the other PFT reports. 

As the RO has noted, the PFT in the record show vastly 
different degrees of disability arising from the veteran's 
bronchitis.  Specifically, at the November 1996 PFT, the 
veteran's FEV-1 was 122.9 percent of the predicted value and 
his FEV-1/FVC was 82 percent of the predicted value.  At the 
February 1997 PFT, the veteran's FEV-1 was 63.3 percent of 
the predicted value and his FEV-1/FVC was 64 percent of the 
predicted value.  At the May 1997 PFT, the veteran's FEV-1 
was 38.5 percent of the predicted value and his FEV-1/FVC was 
51 percent of the predicted value.  At the June 1997 PFT, the 
veteran's FEV-1 was 36.5 percent of the predicted value and 
his FEV-1/FVC was 51 percent of the predicted value.  Lastly, 
at the April 1999 PFT, the veteran's FEV-1 was 42.3 percent 
of the predicted value and his FEV-1/FVC was 53 percent of 
the predicted value.  Some explanation of these varying 
results was provided in a May 1998 addendum to the June 1997 
VA examination.  However, it is not clear that a consensus 
opinion was reached as to what these varying results meant.  
While the June 1997 examiner believed that the November 1996 
PFT was the most valid of the three tests, it appears that 
other examiners thought another test was necessary during a 
period when the veteran was clinically stable.  Although the 
examiner who provided the 

addendum felt that the veteran was clinically stable when the 
June 1997 test was conducted, such a conclusion is not 
explained in light of the examiner's conclusion that the June 
1997 test was not the most valid.

Given the varying characterizations of the degree of 
disability caused by his service-connected bronchitis, and 
the need to evaluate the veteran's disability under both sets 
of rating criteria, the Board concludes that VA's duty to 
assist requires that his claim be remanded for a clarifying 
VA examination.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Massey v. Brown, 7 Vet. App. 204 (1994).

In addition, the Board notes that the record on appeal shows 
that the veteran was in an industrial accident in 1981 and 
sustained fractured ribs.  Available medical records and the 
veteran's own statements indicate that this old injury 
interferes with his breathing and/or ability to perform a 
pulmonary test.  In this regard, the Board notes that the 
Court, in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), stated that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that [even non-service-connected] signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Therefore, on remand, if VA 
examiners are unable to distinguish between that part of the 
veteran's respiratory disorder that is caused by his non-
service-connected residuals of his fractured ribs and 
service-connected bronchitis, the RO must rate his service-
connected bronchitis accordingly.

The Board also observes that a review of the record on appeal 
shows that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits and Worker's 
Compensation disability benefits.  The veteran has filed 
partial copies of these records.  Therefore, on remand, 
copies of all records on file with these agencies, that have 
not already been associated with the record on appeal, should 
be obtained.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).


This case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.

2.  The RO should obtain from the Social 
Security Administration and Worker's 
Compensation Division of the West 
Virginia Bureau of Employment Programs 
the records pertinent to the veteran's 
claims, as well as the medical records 
relied upon concerning those claims.

3.  The veteran should be afforded PFT 
and respiratory examination, if feasible 
by a panel of two pulmonary specialists.  
The examiners should review the entire 
claims folder, including any records 
obtained pursuant to the action sought 
above, and provide a consensus opinion as 
to the current severity of the veteran's 
bronchitis.  Because the record shows 
that the veteran sustained work-related 
rib injuries in 1981, if it is not 
possible to distinguish between the 
difficulties affecting his respiration 
due to non-service-connected impairment, 
the examiners should specifically say so.  
Clinical findings should be elicited so 
that both the old and new criteria may be 
applied.  Additionally, the examiners 
must specifically list the veteran's FEV-
1, FEV-1\FVC, maximum exercise capacity, 
DLCO SB, and maximum oxygen consumption 
and the examiners should explain their 
meanings and explain any inconsistencies 
between old and new PFT.  An examination 
should be conducted, and it should be 
noted whether the veteran has cor 
pulmonale, right ventricular hypertrophy, 
or pulmonary hypertension, or requires 
outpatient oxygen therapy.  Results 
should be 

reconciled with previous examinations, 
and specific findings and/or medical 
principles should be cited in support of 
any conclusions reached about the extent 
of the veteran's disability.

4.  The RO should then review the claim 
on appeal.  Consideration should include 
both the old and new criteria for rating 
bronchitis, and the RO should apply the 
criteria more favorable to the veteran's 
claim for an increase.  If the new 
criteria are more favorable, 
consideration should include an analysis 
of whether a higher rating is warranted 
under the old criteria for the period 
prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued which includes a 
recitation of both old and new rating 
criteria.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

